                         UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE


    UNITED STATES OF AMERICA,                     )
                                                  )
                                                  )
    V.                                            )    CRIMINAL NO. 2:09-CR-56-DBH-02
                                                  )
    SEAN McKOY,                                   )
                                                  )
                             DEFENDANT            )


                ORDER ON DEFENDANT’S REQUEST FOR EARLY
                  TERMINATION OF SUPERVISED RELEASE


         The defendant has moved for early termination of his supervised release.
(ECF No. 612). He says that he qualifies under 18 U.S.C. § 3583(e)(1), a provision
that allows a judge to consider such a request after one year of supervised release
has expired. The defendant believes that his supervised release term began on
July 8, 2018. See id. ¶ 4. I am informed by the Probation Office, however, that
July 8 was the date the Bureau of Prisons gave him pre-release status to a
halfway house.       His term of supervised release did not actually begin until
November 8, 2018, after the 6-month pre-release ended.                       The defendant,
therefore, is not yet eligible for the termination he requests, and I DENY            WITHOUT

PREJUDICE    his motion.1 I congratulate him on the progress he has made as
described in his motion. He may renew his request after November 8, 2019.

         SO ORDERED.
         DATED THIS 13TH DAY OF AUGUST, 2019

                                                      /S/D. BROCK HORNBY
                                                      D. BROCK HORNBY
                                                      UNITED STATES DISTRICT JUDGE

1 In paragraph 7, the defendant refers to the Federal Rules of Criminal Procedure relating to the
modification of probation. (ECF No. 612). Federal Rule of Criminal Procedure 32.1 deals with
revoking or modifying probation or supervised release. Subsection (d) makes clear that section
3583 remains the governing authority for supervised release cases.
